United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1673
                                     ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Jesus Valle,                              *
                                          *         [UNPUBLISHED]
               Appellant.                 *
                                     ___________

                               Submitted: March 14, 2011
                                  Filed: April 7, 2011
                                   ___________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Jesus Valle appeals from his conviction for being a felon in possession of
ammunition, see 18 U.S.C. § 922(g)(1). His sole contention on appeal is that the
district court1 erred in holding that his California conviction for burglary in the second
degree was for a crime of violence within the meaning of U.S.S.G. § 4B1.2 and
enhancing his sentence on that basis. As relevant here, the guideline defines a crime
of violence as an offense that "is burglary of a dwelling ... or otherwise involves



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
conduct that presents a serious potential risk of physical injury to another." U.S.S.G.
§ 4B1.2(a)(2).

      Mr. Valle maintains that because he burgled an elevator control room, not a
dwelling, his offense did not qualify for the sentencing enhancement, and he cites
Begay v. United States, 553 U.S. 137 (2008), in support of his argument. But we held
in United States v. Stymiest, 581 F.3d 759 (8th Cir. 2009), cert. denied, 130 S. Ct.
2364 (2010), that this very argument was unavailing. We explained that we had
consistently held that any generic burglary (the unauthorized entry of a structure for
the purpose of committing a crime) involved serious potential risk of harm to another
and therefore satisfied the "otherwise" clause of the guideline, and that Begay had not
overruled those precedents. Id. at 767-69; see U.S.S.G. 4B1.2(a)(2). Mr. Valle
maintains that Stymiest and related cases are in error and should be overruled. But a
panel of our court is not free to overrule a case decided by another panel; only the en
banc court can do that. See United States v. Riza, 267 F.3d 757, 760 (8th Cir. 2001).
So we are obliged to reject Mr. Valle's argument.

      Affirmed.
                       ______________________________




                                         -2-